Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the Restriction Election filed on 31st of May 2022.
Applicant elects Group I – claims 1-20.
Claims 1-20 are currently pending and have been examined.

Election/Restrictions
Claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant elected Group I (claims 1-20) without traverse in the reply filed on May 31st of 2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  … the triggering events based sensing…  The examiner will interpret as “…the triggering events are based on sensing…” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5, and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamidisetty et al. (hereinafter “Mamidisetty”); (US 2018/0082579 A1).


As per Claim 1: 
Mamidisetty as shown discloses the following limitations:
An enclosure case; a sensor comprising at least one input device, at least one output device, and a communication module; (See at least Fig. 2, and related text)
the sensor configured to sense at least one variable selected from the group consisting of sound, movement, speed, acceleration, proximity, light, location, orientation, magnetic fields, temperature, barometric pressure, and the absence or presence of power; (See at least Paragraph 0005, “…provide a sensor-based monitoring and control system for mining vehicles…”, Paragraph 0015, “…Sensors include global positioning system (GPS) units…speed indicators, and other sensors that measure vehicle operating conditions...”)
the sensor configured to sense the at least one variable based on commands received through the at least one input device or the communication module; (See at least Paragraph 0030, “…the monitoring and control system may include a speed limiting device, such as an electronic throttle control…”, sensor = speed indicator)
the sensor further configured to provide output data corresponding to the at least one variable through the output device or through the communication module. (See at least Paragraph 0030, “…a consistent speed is recommended by the display device…”, sensor = speed indicator)

As per Claim 2: 
Mamidisetty as shown discloses the following limitations:
wherein the sensor further comprises one or more of the following components for sensing the at least one variable: an accelerometer, a magnetometer, a global positioning system (GPS) sensor, a light meter, a microphone, a camera, a barometer, a thermometer, and a power sensor.  (See at least Paragraph 0015, “…Sensors include global positioning system (GPS) units…speed indicators, and other sensors that measure vehicle operating conditions...”)

As per Claim 3: 
Mamidisetty as shown discloses the following limitations:
configured to receive commands for sensing the at least on variable from a central command device, wherein the commands are received through the communication module.  (See at least Paragraph 0006, “…monitoring and control system includes at least one sensor that is located in the vehicle. The sensor collects real-time data…transmission means transmits the collected data to the server…”, Fig. 2, also see Paragraph 0030)

As per Claim 5: 
Mamidisetty as shown discloses the following limitations:
wherein the sensor is configured to send the output data in real time at the time of sensing or to send cumulative data for a group of output data at periodic times.  (See at least Paragraph 0006, “…The sensor collects real-time data…transmission means transmits the collected data to the server…”)


As per Claim 7: 
Mamidisetty as shown discloses the following limitations:
wherein the sensor is configured to sense the at least one variable based on a triggering event.   (See at least Paragraph 0015, “…The sensors collect real-time data on the conditions of the vehicle…the conditions may include…the speed of the vehicle…”, Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event)



As per Claim 8: 
Mamidisetty as shown discloses the following limitations:
wherein the triggering events are defined for the sensor through the input device or through the communication module.  (See at least Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event)

As per Claim 9: 
Mamidisetty as shown discloses the following limitations:
wherein the sensor is configured to receive triggering event information in the form of a sensor rule, wherein the sensor rules are defined at a central command center and stored in a relational database.   (See at least Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event/rule, Paragraph 0017, “…The data collection means is electronically connected to a processor that executes a comparison between the actual vehicle conditions and pre-loaded control parameters…”)

As per Claim 10: 
Mamidisetty as shown discloses the following limitations:
wherein the triggering event is selected from a group consisting of the one or more of the following: the sensor reaching a threshold measured value, elapse of a threshold amount of time, and external data meeting a preset condition.  (See at least Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event/preset condition)



As per Claim 11: 
Mamidisetty as shown discloses the following limitations:
wherein the triggering event is selected from a group consisting of one or more of the following: detecting sound, detecting movement, detecting light or darkness, detecting location, detecting orientation, detecting magnetic fields, detecting presence or absence of connected power, detecting battery level, and detecting Internet search frequency reaching a certain threshold.  (See at least Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event/detecting location such as specific curve at specific location)

As per Claim 12: 
Mamidisetty as shown discloses the following limitations:
wherein output data for the triggering event is based on sensor thresholds that are compared to digital signatures for the triggering events.  (See at least Paragraph 0019, “…processor compares the collected real-time vehicle condition data to the optimized vehicle conditions and generates a set of recommendations…”, optimized vehicle conditions = digital signatures for the triggering events, output data = recommendations)

As per Claim 13: 
Mamidisetty as shown discloses the following limitations:
wherein the sensor is configured to provide output data related to a frequency of the triggering events.  (See at least Paragraph 0021, “…driver sees the recommendations on the display device, the driver can adjust his or her operation of the vehicle according to the recommendations to optimize vehicle performance…adjust his or her frequency of vehicle braking….to optimize production time, reduce fuel cost and reduce tire wear…”, triggering events = braking events)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mamidisetty in view of Pokorny et al. (hereinafter "Pokorny"); (US 2006/0058896 A1).


As per Claim 4: 
Mamidisetty discloses the limitations as shown in the rejections above.  However, Mamidisetty does not disclose the following limitation. But, Pokorny discloses the following limitations:
wherein the device further comprises a processing unit, wherein the processing unit is configured to automatically adjust its processing speed based on sensing requirements.  (See at least Paragraph 0002, “…sensors are used to determine down times of a processing machine and the quantity of good processed in the machine, and the processing speed of the processing machine is adjusted…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the vehicle monitoring and control system of Mamidisetty as taught by Pokorny’s processing system to adjust the processing speed. This adjustment improves the cost optimization. (paragraph 0002, Pokorny)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mamidisetty in view of Nishimura et al. (hereinafter "Nishimura"); (US 2005/0008331A1).

As per Claim 6: 
Mamidisetty discloses the limitations as shown in the rejections above.  However, Mamidisetty does not disclose the following limitation. But, Nishimura discloses the following limitations:
wherein the output data is stored and erased from the device hierarchically.  (See at least Paragraph 0136, “…in order to effectively use the memory capacity of the frame buffer, the frames stored in the frame buffer are erased from the frame buffer immediately after output, and thereafter, new frames are stored in the frame buffer…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle monitoring and control system of Mamidisetty the ability to store and erase data in order as taught by Nishimura since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-15 and 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over Mamidisetty in view of Koravadi (US 2015/0352953 A1).

As per Claim 14: 
Mamidisetty discloses the limitations as shown in the rejections above.  However, Mamidisetty does not disclose the following limitation. But, Koravadi discloses the following limitations:
wherein commands are sent to the sensor through the communication module from a user-configurable web-based dashboard.  (See at least Paragraph 0005, “…allows a driver of a vehicle to use his or her mobile device to control one or more accessories of vehicle…telematics system…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle monitoring and control system of Mamidisetty the ability to control the sensors in the vehicle using mobile device as taught by Koravadi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per Claim 15: 
Mamidisetty discloses the limitations as shown in the rejections above.  However, Mamidisetty does not disclose the following limitation. But, Koravadi discloses the following limitations
wherein the commands sent to the sensor through the dashboard are in the form of templates having customized rules for controlling the sensor.  (See at least Paragraph 0005, “…allows a driver of a vehicle to use his or her mobile device to control one or more accessories of vehicle…telematics system…”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle monitoring and control system of Mamidisetty the ability to control the sensors in the vehicle using mobile device as taught by Koravadi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




As per Claim 16: 
Mamidisetty as shown discloses the following limitations:
creating a template comprising rules for controlling the sensor based on triggering events, the triggering events based sensing at least one variable selected from the group consisting of sound, movement, speed, acceleration, proximity, light, location, orientation, magnetic fields, temperature, and the absence or presence of power, wherein the sensor comprises one or more of the following components for sensing the at least one variable:
an accelerometer, a magnetometer, a global positioning system (GPS) sensor, a light meter, a microphone, a camera, a thermometer, and a power sensor; (See at least Paragraph 0005, “…provide a sensor-based monitoring and control system for mining vehicles…”, Paragraph 0015, “…Sensors include global positioning system (GPS) units…speed indicators, and other sensors that measure vehicle operating conditions...”)
sensing at least one variable based on the triggering events; (See at least Paragraph 0030, “…the monitoring and control system may include a speed limiting device, such as an electronic throttle control…”, sensor = speed indicator)
communicating output data corresponding to the sensed at least one variable.  (See at least Paragraph 0030, “…a consistent speed is recommended by the display device…”, sensor = speed indicator)
However, Mamidisetty specifically does not mention the following limitation. But Koravadi discloses the following limitations:
communicating the template to the sensor through a wireless communication module from a remote dashboard; executing the template at the sensor; (See at least Paragraph 0005, “…allows a driver of a vehicle to use his or her mobile device to control one or more accessories of vehicle…telematics system…”, paragraph 0047, “…the driver may use voice commands (using his or her own language, which the mobile device or smart phone would be programmed to understand) to command the mobile device to control…” it is obvious this “command” is in some template form for the phone to understand the command.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the vehicle monitoring and control system of Mamidisetty the ability to control the sensors in the vehicle using mobile device as taught by Koravadi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per Claim 17: 
Mamidisetty as shown discloses the following limitations:
wherein the sensor communicates the output data in real time at the time of sensing or at periodic intervals.  (See at least Paragraph 0006, “…The sensor collects real-time data…transmission means transmits the collected data to the server…”)


As per Claim 18: 
Mamidisetty as shown discloses the following limitations:
wherein the triggering event is selected from a group consisting of the one or more of the following: the sensor reaching a threshold measured value, elapse of a threshold amount of time, and external data meeting a preset condition.  (See at least Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event/preset condition)


As per Claim 19: 
Mamidisetty as shown discloses the following limitations:
wherein the triggering event is selected from a group consisting of one or more of the following: detecting sound, detecting movement, detecting light or darkness, detecting location, detecting orientation, detecting magnetic fields, detecting presence or absence of connected power detecting battery level, and detecting Internet search frequency reaching a certain threshold.  (See at least Paragraph 0023, “…aspect of the mine road are input into the processor in advance as control parameters. The processor then determines a vehicle speed…at specific curve…”, control parameter = triggering event/detecting location such as specific curve at specific location)

As per Claim 20: 
Mamidisetty as shown discloses the following limitations:
wherein output data for the triggering event is based on sensor thresholds that are compared to digital signatures for the triggering events. (See at least Paragraph 0019, “…processor compares the collected real-time vehicle condition data to the optimized vehicle conditions and generates a set of recommendations…”, optimized vehicle conditions = digital signatures for the triggering events, output data = recommendations)















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        08/13/2022